Exhibit 10.50

CONFIDENTIAL TREATMENT REQUESTED

CROSS LICENSE AGREEMENT BETWEEN INTUITIVE AND HANSEN

This Cross License Agreement Between Intuitive and Hansen (“Agreement”) is dated
and made effective as of the Effective Date by and between Intuitive Surgical,
Inc., a Delaware corporation (“Intuitive”), and Hansen Medical, Inc., a Delaware
corporation (“Hansen”). Individually, Intuitive and Hansen are referred to as a
“Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Hansen and Intuitive have entered into a Cross License Agreement dated
September 5, 2005 (the “2005 Cross License”), and it is the intent of the
Parties (i) that such 2005 Cross License shall remain in full force and effect,
(ii) that the terms of such 2005 Cross License shall in no way be modified,
affected or superseded by this Agreement, and (iii) that should there be any
conflict between this Agreement and the 2005 Cross License, the 2005 Cross
License shall prevail;

WHEREAS, Intuitive acknowledges that Hansen and Luna (as defined below) are
parties to the case Hansen Medical Inc. v. Luna Innovations Inc., no. 07-088551,
in the Superior Court of the State of California, County of Santa Clara (the
“Litigation”);

WHEREAS, Intuitive was not a party to the Litigation, had no opportunity to
contest the factual or legal allegations made by either Party in the Litigation,
and reserves its rights to contest any of the allegations made by either Party
in the Litigation;

WHEREAS, without interfering with the ability of Hansen and Luna to establish
whatever arrangements Hansen and Luna may wish to establish for themselves
outside the Medical Robotics Field, the Parties are entering into this Agreement
to allow, among other things, Intuitive and Hansen to continue to work with Luna
to develop Fiber Optic Shape Sensing/ Localization Technology within the Medical
Robotics field;

WHEREAS, Hansen and Luna are settling the Litigation in the context of the Joint
Amended Plan of Reorganization of Luna Innovations Incorporated et al. under
Chapter 11 of the Bankruptcy Code (“Amended Plan of Reorganization” or “Amended
Plan”) in Luna’s Chapter 11 Case No. 09-71811 (“Chapter 11 Case”) pending in the
U.S. Bankruptcy Court for the Western District of Virginia (“Bankruptcy Court”)
and approved by the Bankruptcy Court’s Order Confirming Joint Amended Plan of
Reorganization of Luna Innovations Incorporated et al. (“Confirmation Order”).
This Agreement is one of the “Hansen Settlement Documents” (as defined in the
Amended Plan of Reorganization) referenced and incorporated in the Amended Plan
of Reorganization and Confirmation Order;

WHEREAS, in connection with the settlement of the Litigation through the Amended
Plan of Reorganization, the Parties’ mutually desire to continue their
respective pursuit of fiber optic shape sensing and localization technologies as
applied to certain aspects of medical robotics without future litigation between
themselves with respect to such pursuits. In furtherance of this desire,
Intuitive and Hansen are granting to each other certain licenses to certain
Fiber Optic Shape Sensing and Localization Technologies within the Medical
Robotics Field, in accordance with the terms and conditions described below;

WHEREAS, also in connection with the settlement of the Litigation through the
Amended Plan of Reorganization, Intuitive and Luna are entering into that
certain License Agreement Between Intuitive and Luna (the “Intuitive-Luna
License”) and Hansen and Luna are entering into that certain Licensed Agreement
Between Hansen and Luna (the “Hansen-Luna License”), in both cases as of the
Effective Date, under which certain co-exclusive licenses are being granted by
Luna to Intuitive and Hansen within the Medical Robotics Field with respect to
certain Luna intellectual property.



--------------------------------------------------------------------------------

NOW, THEREFORE, in view of the terms and conditions described below and for
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties agree as follows:

AGREEMENT

1. DEFINITIONS. The following initially capitalized words and phrases (and
derivative forms of these capitalized words and phrases) shall have the stated
meanings below. The terms “include,” “includes,” “including” shall be deemed
followed by the phrase “without limitation” regardless of whether followed by
that phrase:

1.1 “Affiliates” means any corporation or other entity that is directly or
indirectly controlling, controlled by or under common control with a Party. For
purposes of this definition, “control” of an entity means the direct or indirect
ownership of securities representing fifty percent (50%) or more of the total
voting power entitled to vote in elections of such entity’s board of directors
or other governing authority, or equivalent interests conferring the power to
direct or cause the direction of the governance or policies of such entity.

1.2 “Cross-Licensed IP” means the Hansen Cross-Licensed IP and the Intuitive
Cross-Licensed IP.

1.3 “Development and Supply Agreement” means that certain Development and Supply
Agreement entered into between Hansen and Luna as of the Effective Date.

1.4 “Effective Date” means the Effective Date of the Amended Plan of
Reorganization after entry of the Confirmation Order by the Bankruptcy Court,
which the parties hereby confirm to be January 12, 2010.

1.5 “Fiber Optic Shape Sensing/Localization Technology” or “FOSSL Technology”
means [****].

1.6 “Hansen Cross-Licensed IP” means [****].

1.7 “Hansen-Luna Agreement IP” means all right, title and interest (including
patent rights, copyrights, trade secret rights, mask work rights, trademark
rights and all other intellectual property and industrial property rights of any
sort throughout the world) relating to any and all inventions (whether or not
patentable), works of authorship, mask works, designations, designs, know-how,
ideas and information made or conceived or reduced to practice, in whole or in
part, by Luna under the Hansen-Luna Agreement in connection with the projects to
develop products specified in the exhibits to the Hansen-Luna Agreement (but not
including any technology or intellectual property developed by Luna prior to or
otherwise independently of such projects, including without limitation all
technology and intellectual property identified on Exhibit 5 to the Hansen-Luna
Agreement). “Hansen-Luna Agreement IP” includes, but is not limited to, the
technologies described in Exhibit A. For purposes of this Section, “Hansen-Luna
Agreement” means those certain Terms and Conditions of Sale and Service executed
by Hansen on September 27, 2006 and Luna on September 28, 2006, which
Hansen-Luna Agreement is amended and restated in its entirety as of the
Effective Date by the applicable provisions of the Hansen-Luna License.

 

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

2



--------------------------------------------------------------------------------

1.8 “Hansen-Luna IP” means the Hansen-Luna Agreement IP existing as of the
Effective Date, together with Hansen’s rights in, to and under any FOSSL
Technology (together with all Intellectual Property Rights therein or
thereunder) invented or authored jointly by Luna and Hansen personnel (including
third parties working on either Party’s behalf), generated in the performance of
any Hansen-Luna agreement executed as of or after the Effective Date.

1.9 “Hansen Products” means any Product for which Hansen or its Affiliates has
received or is in the process of seeking regulatory approval to market from the
Food and Drug Administration (or any FOSSL Technology-enabled component or
subsystem thereof) which has been, is or will be developed by or for Hansen or
its Affiliates, or manufactured by or for Hansen or its Affiliates, or, sold by
or for Hansen or its Affiliates.

1.10 “Intellectual Property Rights” means any and all of the following in any
jurisdiction throughout the world (and any rights or interests therein):
(a) patents, patent applications and patent and invention disclosures, together
with all issuances, continuations, continuations-in-part, divisions, revisions,
supplementary protection certificates, extensions and re-examinations thereof,
and any other United States or foreign patent rights entitled to the same
priority claim (in whole or in part) as any of the foregoing; (b) confidential
or proprietary information, know-how and trade secrets; (c) copyrights and all
applications, registrations, and renewals in connection with the foregoing; and
(d) any and all other intellectual or industrial property or proprietary rights
(excluding trademarks and similar rights in marks, names and logos).

1.11 “Intuitive Cross-Licensed IP” means [****].

1.12 “Intuitive-Luna Agreement” means the Development and Supply Agreement,
dated June 11, 2007 (the “2007 Intuitive-Luna Agreement”), as it existed prior
to the Effective Date and as amended and restated by Luna and Intuitive as of
the Effective Date pursuant to the Amendment to the 2007 Development and Supply
Agreement (the “Amendment”) in connection with entering into the Intuitive-Luna
License.

1.13 “Intuitive-Luna IP” means the New Joint Intellectual Property existing as
of the Effective Date, together with Intuitive’s rights in, to and under any
FOSSL Technology (together with all Intellectual Property Rights therein or
thereunder) invented or authored jointly by Luna and Intuitive personnel
(including third parties working on either Party’s behalf), generated in the
performance of any Intuitive-Luna agreement executed as of or after the
Effective Date.

1.14 “Intuitive Products” means any Product for which Intuitive or its
Affiliates has received or is in the process of seeking regulatory approval to
market from the Food and Drug Administration (or any FOSSL Technology-enabled
component or subsystem thereof) which has been, is or will be developed by or
for Intuitive or its Affiliates, or manufactured by or for Intuitive or its
Affiliates, or, sold by or for Intuitive or its Affiliates.

1.15 “Luna” means, individually and collectively, Luna Innovations Incorporated,
a Delaware corporation, and Luna Technologies, Inc., a Delaware corporation
(acting jointly and severally).

1.16 “Medical Robotics Field” means [****].

 

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

3



--------------------------------------------------------------------------------

1.17 “New Joint Intellectual Property” shall have the meaning given to this
phrase in Section 9.2.2 of the Intuitive-Luna Agreement as of the Effective
Date. For clarity and avoidance of doubt, New Joint Intellectual Property does
not include Technology that was provided by Intuitive to Luna on a confidential
basis to the extent meeting the definition of “Confidential Information” under
Section 12 of the Intuitive-Luna Agreement and does not include “Background
Intellectual Property” as defined in the Intuitive-Luna Agreement, and shall be
limited to Technology developed in connection with the “Development Program” as
defined in the Intuitive-Luna Agreement.

1.18 “Product” means any device, instrument, diagnostic, therapeutic, prototype,
product, system, application or services.

1.19 “SDOF Medical Robotics” means [****].

1.20 “Technology” means any technical information, know-how, processes,
procedures, methods, formulae, protocols, techniques, software, computer code
(including both object and source code), documentation, works of authorship,
data, designations, designs, devices, prototypes, substances, components,
inventions (whether or not patentable), mask works, ideas, trade secrets and
other information or materials, in tangible or intangible form.

2. LICENSE GRANTS

2.1 By Hansen. Hansen hereby grants to Intuitive and its Affiliates (a) a
non-exclusive, worldwide, transferable (subject to Section 6.3), royalty-free,
fully paid-up, perpetual and irrevocable license under the Hansen Cross-Licensed
IP to research, develop, make, have made, use, have used, import, sell, have
sold and otherwise commercialize and exploit Intuitive Products, in each case
solely within the Medical Robotics Field; and (b) a co-exclusive, worldwide,
transferable (subject to Section 6.3), royalty-free, fully paid-up, perpetual
and irrevocable license under the Hansen-Luna IP to research, develop, make,
have made, use, have used, import, sell, have sold and otherwise commercialize
and exploit Products, in each case solely within the Medical Robotics Field with
co-exclusive meaning that Hansen and Intuitive shall each enjoy all the rights
of an exclusive licensee (but for the rights of the other) except that
Intuitive’s right to sublicense is limited to the following. The foregoing
licenses in both (a) and (b) include the right to sublicense (through one or
multiple tiers) the Hansen Cross-Licensed IP and the Hansen-Luna IP within the
Medical Robotics Field solely in connection with the development, manufacture,
use or sale of Intuitive Products (i.e., no naked sublicenses are allowed).
Hansen remains free to license the Hansen Cross-Licensed IP to other parties in
its sole discretion without restriction hereunder but, consistent with the
co-exclusive grant above, Hansen may only license the Hansen-Luna IP within the
Medical Robotics Field solely (i) to Affiliates generally for any purpose,
(ii) in connection with the development, manufacture, use or sale of Hansen
Products, and/or (iii) with respect to SDOF Medical Robotics, for which Hansen
will have the sole right to grant naked licenses and sublicenses to third
parties (without any restrictions or interference from either Intuitive or
Luna). For the avoidance of doubt, third parties developing or making Products
for Intuitive or its Affiliates (such as Luna) within the Medical Robotics Field
may do so under the foregoing licenses without the need for the grant of a
sublicense to Luna or such other third party.

2.2 By Intuitive. Intuitive hereby grants to Hansen and its Affiliates (a) a
non-exclusive, worldwide, transferable (subject to Section 6.3), royalty-free,
fully paid-up, perpetual and irrevocable license (with the right to sublicense
through one or multiple tiers) under the Intuitive Cross-Licensed IP to
research, develop, make, have made, use, have used, import, sell, have sold and
otherwise commercialize and exploit Hansen Products (and SDOF Medical Robotics
for purposes of Hansen’s right to grant naked sublicenses as described below),
in each case solely within the Medical Robotics Field;

 

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

4



--------------------------------------------------------------------------------

and (b) a co-exclusive worldwide, transferable (subject to Section 6.3),
royalty-free, fully paid-up, perpetual and irrevocable license under the
Intuitive-Luna IP to research, develop, make, have made, use, have used, import,
sell, have sold and otherwise commercialize and exploit Products, in each case
solely within the Medical Robotics Field with co-exclusive meaning that
Intuitive and Hansen shall each enjoy all the rights of an exclusive licensee
(but for the rights of the other) except that Hansen’s right to sublicense is
limited to the following. The foregoing licenses in both (a) and (b) include the
right to sublicense (through one or multiple tiers) the Intuitive Cross-Licensed
IP and the Intuitive-Luna IP within the Medical Robotics Field solely in
connection with the development, manufacture, use or sale of Hansen Products
(i.e., no naked sublicenses are allowed) except that with respect to SDOF
Medical Robotics, Hansen will have the sole right to grant naked sublicenses to
third parties (without any restrictions or interference from either Intuitive or
Luna). Intuitive remains free to license the Intuitive Cross-Licensed IP to
other parties in its sole discretion without restriction hereunder but,
consistent with the co-exclusive grant above, Intuitive may only license the
Intuitive-Luna IP within the Medical Robotics Field solely (i) to Affiliates
generally for any purpose, and/or (ii) in connection with the development,
manufacture, use or sale of Intuitive Products. For the avoidance of doubt,
third parties developing or making Products for Hansen or its Affiliates (such
as Luna) within the Medical Robotics Field may do so under the foregoing
licenses without the need for the grant of a sublicense to Luna or such other
third party.

2.3 No Conflicting Agreements.

(a) Hansen Licensed IP. Hansen shall not grant during the term of this Agreement
any right, license or interest in, to or under the Hansen Cross-Licensed IP or
Hansen-Luna IP that is inconsistent with the rights and licenses granted to
Intuitive in this Agreement. Hansen shall not modify any existing agreement with
any third party or enter into any new agreements with any other third party, or
otherwise create or incur any obligation (whether by contract or otherwise) that
would limit, restrict or otherwise adversely affect the licenses granted by this
Agreement or that would otherwise limit or be inconsistent with any other terms
and conditions of this Agreement.

(b) Intuitive Licensed IP. Intuitive shall not grant during the term of this
Agreement any right, license or interest in, to or under the Intuitive
Cross-Licensed IP or Intuitive-Luna IP that is inconsistent with the rights and
licenses granted to Hansen in this Agreement. Intuitive shall not modify any
existing agreement with any third party or enter into any new agreements with
any other third party, or otherwise create or incur any obligation (whether by
contract or otherwise) that would limit, restrict or otherwise adversely affect
the licenses granted by this Agreement or that would otherwise limit or be
inconsistent with any other terms and conditions of this Agreement.

2.4 No Disclosure Obligation. Notwithstanding any contrary provision in this
Agreement, the Parties shall have no obligation to each other under this
Agreement to disclose or deliver any confidential or proprietary information,
know-how, trade secrets, non-copyright or non-patent intellectual or industrial
property or proprietary rights or any other Technology. The foregoing shall not
limit any obligation of Luna to disclose information (excluding confidential
information of either Party or third parties provided to Luna as of the
Effective Date) under any agreements between Luna and either of the Parties.

2.5 Third Party License Payments and Agreement Terms. If the practice by a Party
(“Licensee”) of Cross-Licensed IP, Hansen-Luna IP or Intuitive-Luna IP licensed
to it under this Agreement (including through Licensee’s manufacture, use or
sale of Products covered thereby or grant of a sublicense covered thereby) that
is in-licensed by the other Party (“Licensor”) from third party licensors and
sublicensed to Licensee under Section 2.1 (in the case where Intuitive is the
Licensee and

 

5



--------------------------------------------------------------------------------

Hansen the Licensor) or under Section 2.2 (in the case where Hansen is the
Licensee and Intuitive the Licensor) (Licensee’s licenses of such third party
intellectual property being “Third Party Licenses” and such third party
licensors being “Third Party Licensors”), results in a royalty, milestone or
similar payment becoming due to any Third Party Licensors, Licensee shall be
responsible for such payments but solely to the extent the applicable provisions
requiring (and setting forth the method for determining the amount and
calculation of) such royalty, milestone and similar payments are disclosed to
Licensee in writing in advance of Licensee incurring any such payments (such
payments attributable to Licensee’s practice of the intellectual property being,
“Third Party Payments”). If permitted by such Third Party Licensors and Licensor
provides Licensee with the instructions therefor, Licensee shall directly pay
such amounts to Third Party Licensors on a timely basis. Otherwise, Licensee
shall reimburse Licensor for any such Third Party Payments actually paid by
Licensee to the applicable Third Party Licensor within ten (10) business days of
receipt of an invoice therefor from Licensee (or within such period of time as
may be agreed upon by the Parties after review of the applicable Third Party
License). Licensee shall have no obligation to make or reimburse (and Licensor
shall be solely responsible for) any payments under or with respect to any Third
Party Licenses except for those Third Party Payments properly disclosed to
Licensee in advance as provided above. The Parties shall reasonably cooperate
with each other to provide such information and documents as is reasonably
required to calculate, pay and report Third Party Payments. If Licensor enters
into any Third Party Licenses after the Effective Date, Licensor shall promptly
disclose to Licensee the details of any Third Party Payments thereunder (but in
any event at least thirty (30) days before any Third Party Payments would
accrue) as well as all terms and conditions therein that are applicable to
Licensee or sublicensees generally. Licensee may choose in its sole discretion
to exclude any Third Party License from the licenses granted to Licensee
hereunder at any time by providing thirty (30) days prior written notice to
Licensor thereof, in which case Licensee shall have no obligation to make or
reimburse any Third Party Payments with respect to such excluded Third Party
License (or comply with the applicable terms and conditions thereof with respect
to periods following the effective date of such notice) as of the end of such
thirty (30) day notice period (except to the extent and for so long as any Third
Party Payments continue to accrue even after such exclusion notice in accordance
with terms disclosed to Licensee in advance as provided above). If Licensee
elects to exclude any Third Party License from the sublicenses to Licensee
hereunder in accordance with the foregoing notice, such Third Party License
shall be excluded from the Cross-Licensed IP, Hansen-Luna IP, and Intuitive-Luna
IP (as the case may be) for all purposes under this Agreement. Unless Licensee
has excluded any Third Party License in accordance with the foregoing, Licensee
hereby agrees to comply with terms and conditions required of and applicable to
sublicensees under any of the Third Party Licenses, but solely to the extent
disclosed to Licensee in advance. Licensor shall maintain all Third Party
Licenses (not excluded by Licensee in accordance with the foregoing) in full
force and effect and comply with the terms and conditions thereof (except to the
extent any failure to do so would not terminate, limit or restrict Licensee’s
sublicense of rights thereunder) and Licensor shall not terminate or modify any
such Third Party Licenses in a materially adverse manner that terminates, limits
or restricts the rights sublicensed to Licensee by Licensor herein with respect
to such Third Party License or in a manner that materially and adversely
increases the obligations of Licensee (i) to make Third Party Payments or
(ii) to comply with the terms and conditions of such Third Party License.

2.6 Clarification Regarding Rights to Technology. Notwithstanding any contrary
or conflicting provision or potential interpretation of any provision in this
agreement regarding the ownership, rights in or to, or licensing of any Cross
Licensed IP, Hansen-Luna IP or Intuitive-Luna IP, this Agreement shall not be
interpreted to convey from Intuitive to Hansen or from Hansen to Intuitive
ownership of any Technology or Intellectual Property nor license rights in or to
any Technology (or Intellectual Property Rights therein or thereto) for: [****].

 

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

6



--------------------------------------------------------------------------------

2.7 Clarification Regarding Affiliate IP. Any Technology or Intellectual
Property Rights of a given Affiliate of a Party that is included within the
Cross-Licensed IP as of the Effective Date or within the [****] year period
following the Effective Date shall remain so included, and shall be and remain
subject to the licenses granted to the other Party herein, even if and after
such Affiliate entity ceases at some point to meet the definition of an
Affiliate of such Party hereunder. Conversely, any Technology or Intellectual
Property Rights of an entity that becomes an Affiliate of a Party after the
fifth (5th) anniversary of the Effective Date shall be excluded from the
Cross-Licensed IP and thus excluded from the licenses granted hereunder (unless
and to the extent any such Technology and/or Intellectual Property Rights were
already included in the Cross-Licensed IP as of the fifth anniversary of the
Effective Date). For the avoidance of doubt, the Cross-Licensed IP shall in any
event exclude any Technology or Intellectual Property Rights of any entity that
acquires a Party, whether such acquisition is by merger, purchase of assets,
purchase of equity or otherwise (except to the extent already included within
the Cross-Licensed IP prior to such acquisition), whether such Technology and
Intellectual Property Rights of such entity existed prior to, or came into
existence after, such acquisition (and such entity, and any affiliates of such
entity (that were not Affiliates of the Party prior to its acquisition) shall
not be Affiliates under this Agreement after such acquisition for purposes of
the Hansen Cross-Licensed IP and Intuitive Cross-Licensed IP definitions
hereunder.

2.8 Retroactive Effect. The license grants under this Agreement shall be deemed
to have retroactive effect as if granted from the first time any Cross-Licensed
IP, Hansen-Luna IP or Intuitive-Luna IP first existed, and therefore neither
Party retains the right to sue for past infringement of any Cross-Licensed IP,
Hansen-Luna IP or Intuitive-Luna IP within the scope of the licenses expressly
granted by this Agreement. Accordingly, notwithstanding anything to the contrary
in this Agreement: (a) Hansen hereby releases and forever discharges Intuitive
from all actions, causes of action, suits, debts, damages, expenses, claims and
demands whatsoever that Hansen has or may have against Intuitive arising out of
the infringement or misappropriation, or alleged infringement or
misappropriation, of Hansen Cross-Licensed IP or Hansen-Luna IP within the scope
of the license grant in Section 2.1 prior to or as of the Effective Date and
(b) Intuitive hereby releases and forever discharges Hansen from all actions,
causes of action, suits, debts, damages, expenses, claims and demands whatsoever
that Intuitive has or may have against Hansen arising out of infringement or
misappropriation, or alleged infringement or misappropriation, of Intuitive
Cross-Licensed IP or Intuitive-Luna IP within the scope of the license grant in
Section 2.2 prior to or as of the Effective Date.

2.9 Intuitive-Luna Agreement and Hansen-Luna Related Matters.

(a) Without affecting the definition of “New Joint Intellectual Property” in
Section 1.17, the terms of the Intuitive-Luna Agreement shall remain in full
force and effect except as modified by the Amendment or by the Hansen-Luna
License. It is intended by the Parties that the Intuitive-Luna Agreement, as
amended by the Amendment, be consistent with the licenses granted by Luna to
Intuitive in Section 2.1 of the Intuitive-Luna License, the corresponding
license granted by Luna to Hansen in Section 2.1 of the Hansen-Luna License and
the patent enforcement provision of Article 4 of the Intuitive-Luna License and
Article 5 of the Hansen-Luna License. Accordingly, Intuitive agrees that the
Amendment shall provide that, (i) any exclusive licenses within the Medical
Robotics Field granted by Luna to Intuitive under the Intuitive-Luna Agreement
(including under Sections 4.1 and 4.2 of the Intuitive-Luna Agreement) shall be
modified to the extent required to allow for the co-exclusive license granted by
Luna under the Licensed IP (as defined in each of the following agreements,
respectively) to Intuitive in the Intuitive-Luna License and to Hansen in the
Hansen-Luna License; (ii) the provisions of the Intuitive-Luna Agreement
(including Sections 4.2 and 14.2.1 of the Intuitive-Luna Agreement) shall be
modified to eliminate any restrictions or prohibitions on Luna to develop and
manufacture products for

 

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

7



--------------------------------------------------------------------------------

Hansen and otherwise perform its obligations under the Development and Supply
Agreement, and (iii) any provisions regarding the enforcement of Licensed
Patents (as defined in the Intuitive-Luna License) within the Intuitive-Luna
Agreement (such as Section 9.7) shall be subject to and governed by Article 4 of
the Intuitive-Luna License and Article 5 of the Hansen-Luna License with respect
to such Licensed Patents. The foregoing matters are and shall be incorporated
into the Amended Plan and the Confirmation Order as well as into the Amendment.
Intuitive agrees that it may not amend, rescind or terminate the provisions in
the Amendment effectuating the foregoing clauses (i) – (iii) or otherwise amend
the Intuitive-Luna Agreement in a manner that amends, rescind or terminates the
foregoing clauses (i) – (iii).

(b) It is intended by the Parties that the Hansen-Luna License and the
Development and Supply Agreement be consistent with the licenses granted by Luna
to Intuitive in Section 2.1 of the Intuitive-Luna License, the corresponding
license granted by Luna to Hansen in Section 2.1 of the Hansen-Luna License and
the patent enforcement provision of Article 4 of the Intuitive-Luna License and
Article 5 of the Hansen-Luna License. Accordingly, Hansen agrees not to amend
the Hansen-Luna License or the Development and Supply Agreement in a way that
would (i) terminate or rescind the licenses granted to Intuitive in Section 2.1
of the Intuitive-Luna License, (ii) amend, terminate or rescind the provisions
in Article 5 of this Agreement or the patent enforcement provisions of the
Development and Supply Agreement in a way that conflicts with the current
Article 5 of this Agreement and Article 4 of the Intuitive-Luna License, or
(iii) restrict or prohibit Luna from developing or manufacture products for
Intuitive under, or otherwise performing its obligations under, the
Intuitive-Luna Agreement.

2.10 Reservation of Rights. Except for the rights and licenses expressly granted
to Hansen by Intuitive under this Agreement, Intuitive retains all right, title
and interest in and to the Intuitive Cross-Licensed IP, Intuitive-Luna IP and
all of Intuitive’s other Intellectual Property Rights. Except for the rights and
licenses expressly granted to Intuitive by Hansen under this Agreement Hansen
retains all right, title and interest in and to the Hansen Cross-Licensed IP or
Hansen-Luna IP and all of Hansen’s other Intellectual Property Rights. The
foregoing shall not limit any licenses granted by Luna to Hansen outside the
Medical Robotics Field to the extent of Luna’s rights to do so under the
Intuitive-Luna Agreement.

3. REPRESENTATIONS AND WARRANTIES; DISCLAIMERS; INDEMNIFICATION

3.1 By Hansen. Hansen hereby represents, warrants and covenants as follows:

(a) Hansen is a corporation duly organized, validly existing and in good
standing under the laws of the state of Delaware.

(b) The execution, delivery and performance of this Agreement by Hansen (i) are
within its corporate powers, (ii) have been duly authorized by all necessary
corporate action on Hansen’s part, and (iii) do not and shall not contravene or
constitute a default under, and are not and shall not be inconsistent with, any
law or regulation, any judgment, decree or order, or any contract, agreement or
other undertaking applicable to Hansen.

(c) Hansen has the full right and authority to grant the rights and licenses
granted by Hansen to Intuitive herein.

 

8



--------------------------------------------------------------------------------

(d) Hansen has not granted any right, license, or interest in, to or under the
Hansen Cross-Licensed IP or Hansen-Luna IP inconsistent with the rights and
licenses granted to Intuitive in this Agreement.

(e) To the best of Hansen’s knowledge as of the Effective Date, there are no
actions, suits, investigations, claims or proceedings pending or threatened
against Hansen relating to the Hansen Cross-Licensed IP or Hansen-Luna IP, other
than the Litigation and the Chapter 11 Case.

(f) Aside from the Development and Supply Agreement (which, among other things,
amends and restates that certain Terms and Conditions of Sale and Service
executed by Hansen on September 27, 2006 and Luna on September 28, 2006) and the
Hansen-Luna License, there are no agreements between Luna and Hansen as of the
Effective Date with respect to FOSSL Technology (other than a non-disclosure
agreement dated April 1, 2006) or that would restrict or prevent the granting of
the licenses granted by Luna to Intuitive in Section 2.1 of the Intuitive-Luna
License or the granting the corresponding license granted by Luna to Hansen in
Section 2.1 of the Hansen-Luna License.

(g) Aside from the Development and Supply Agreement, there are no amendments or
modifications to the Terms and Conditions of Sale and Service executed by Hansen
on September 27, 2006 and Luna on September 28, 2006).

(h) Hansen agrees not to amend the Hansen-Luna License or the Development and
Supply Agreement in a way that would (i) terminate or rescind the licenses
granted to Intuitive in Section 2.1 of the Intuitive-Luna License, or
(ii) conflict with the provisions in Article 4 of the Intuitive-Luna License or
Article 5 of the Hansen-Luna License, or (iii) restrict or prohibit Luna from
developing or manufacturing products for Intuitive under, or otherwise
performing its obligations under, the Intuitive-Luna Agreement.

3.2 By Intuitive. Intuitive hereby represents, warrants and covenants as
follows:

(a) Intuitive is a corporation duly organized, validly existing and in good
standing under the laws of the state of Delaware.

(b) The execution, delivery and performance of this Agreement by Intuitive
(i) are within its corporate powers, (ii) have been duly authorized by all
necessary corporate action on Intuitive’s part, and (iii) do not and shall not
contravene or constitute a default under, and are not and shall not be
inconsistent with, any law or regulation, any judgment, decree or order, or any
contract, agreement or other undertaking applicable to Intuitive.

(c) Intuitive has the full right and authority to grant the rights and licenses
granted by Intuitive to Hansen herein.

(d) Intuitive has not granted any right, license, or interest in, to or under
the Intuitive Cross-Licensed IP or Intuitive-Luna IP inconsistent with the
rights and licenses granted to Hansen in this Agreement.

(e) To the best of Intuitive’s knowledge as of the Effective Date, there are no
actions, suits, investigations, claims or proceedings pending or threatened
against Intuitive relating to the Intuitive Cross-Licensed IP or Intuitive-Luna
IP.

 

9



--------------------------------------------------------------------------------

(f) Aside from the Intuitive-Luna Agreement and the Intuitive-Luna License,
there are no agreements between Luna and Intuitive as of the Effective Date with
respect to FOSSL Technology or that would restrict or prevent the granting of
the licenses granted by Luna to Intuitive in Section 2.1 of the Intuitive-Luna
License or the granting of the corresponding license granted by Luna to Hansen
in Section 2.1 of the Hansen-Luna License.

(g) Aside from the Amendment (which shall be consistent with Section 2.9) and an
amendment to change the engineering specifications, there are no amendments or
modifications to the 2007 Intuitive-Luna Agreement as of the Effective Date with
the exception of changes to the Milestones and Luna Product Specifications.

(h) Intuitive agrees not to not amend the Intuitive-Luna Agreement or the
Intuitive-Luna License in a way that would (i) terminate or rescind the licenses
granted to Hansen in Section 2.1 of the Hansen-Luna License, (ii) conflict with
the provisions in Article 5 of the Hansen-Luna License or the patent enforcement
provisions of the Development and Supply Agreement, or (iii) restrict or
prohibit Luna from developing or manufacture products for Hansen under, or
otherwise performing its obligations under, the Development and Supply
Agreement.

3.3 Disclaimer. EXCEPT AS EXPRESSLY PROVIDED FOR IN THIS AGREEMENT, NEITHER
PARTY MAKES, AND EACH PARTY DISCLAIMS, ANY AND ALL REPRESENTATIONS AND
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER
OF THIS AGREEMENT, INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND AS TO THE VALIDITY OF LICENSED PATENT
CLAIMS, WHETHER ISSUED OR PENDING. NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED
AS A REPRESENTATION MADE OR WARRANTY GIVEN BY EITHER PARTY THAT THE PRACTICE BY
THE OTHER PARTY OF THE RIGHTS GRANTED BY THIS AGREEMENT WILL NOT INFRINGE THE
PATENT OR OTHER INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.

4. CONFIDENTIALITY

4.1 Definition. “Confidential Information” means all non-public written, visual,
oral and electronic data and information disclosed by one Party (“Discloser”) to
the other Party (“Recipient”) under this Agreement that relates to the
Discloser’s business, technology, products, processes, techniques, research,
development and marketing and is marked as confidential or proprietary or
disclosed under circumstances reasonably indicating that it is confidential or
proprietary. All Hansen Cross-Licensed IP and Hansen-Luna IP shall be
Confidential Information of Hansen and Hansen shall be the Discloser (and
Intuitive the Recipient) of that information; and all Intuitive Cross-Licensed
IP and Intuitive-Luna IP shall be Confidential Information of Intuitive and
Intuitive shall be the Discloser (and Hansen the Recipient) of that information.
All Confidential Information (including all copies, extracts and portions
thereof) shall remain the property of Discloser. Except as expressly agreed
otherwise by the Parties, Recipient does not acquire any Intellectual Property
Rights under any disclosure under this Agreement except the limited right to use
such Confidential Information in accordance with this Agreement (including to
exercise a Party’s license rights or perform a Party’s obligations under this
Agreement).

 

10



--------------------------------------------------------------------------------

4.2 Restrictions. Recipient shall hold all Confidential Information of Discloser
in strict confidence and shall not disclose any such Confidential Information to
any third party except as expressly provided in this Section 4.2. Recipient may
disclose the Confidential Information of Discloser only to regulatory
authorities and employees, agents, contractors, Affiliates and actual and
potential licensees and sublicensees (solely to the extent, in the case of any
such actual or potential licensee or sublicensee, if such Confidential
Information to be disclosed is licenseable or sublicenseable to such licensee or
sublicensee), in all such cases who have a reason to know such information for
purposes of Recipient’s performance of its obligations or exercise of its rights
under this Agreement and (except with respect to regulatory authorities) who are
bound in writing by restrictions regarding disclosure and use at least as
protective of Discloser as the terms and conditions in this Agreement. Recipient
shall not use any Confidential Information of Discloser for the benefit of
itself or any third party or for any purpose other than to perform its
obligations and exercise its rights under this Agreement. Recipient shall take
at least the same degree of care that it uses to protect its own confidential
and proprietary information and materials of similar nature and importance (but
in no event less than reasonable care) to protect the confidentiality and avoid
the unauthorized use, disclosure, publication, or dissemination of the
Confidential Information of Discloser.

4.3 Scope. The restrictions on disclosure and use required by Sections 4.1 and
4.2 shall not apply with respect to any Confidential Information of Discloser to
the extent such Confidential Information: (a) was or becomes publicly known
through no wrongful act or omission of the Recipient or its Affiliates and their
respective employees, agents and representatives; (b) was rightfully known by
Recipient before receipt from Discloser; (c) becomes rightfully known to
Recipient from a source other than Discloser without breach of a duty of
confidentiality to Discloser or its Affiliates; or (d) is independently
developed by Recipient without the use of or access to the Confidential
Information of Discloser. In addition, Recipient may use or disclose
Confidential Information of Discloser to the extent (i) approved by Discloser in
writing or (ii) Recipient is legally compelled to disclose such Confidential
Information, provided, however, that prior to any such compelled disclosure,
Recipient shall give Discloser reasonable advance notice of any such disclosure
and shall cooperate with Discloser in protecting against any such disclosure
and/or obtaining a protective order narrowing the scope of such disclosure
and/or use of such Confidential Information.

5. INTELLECTUAL PROPERTY

5.1 Prosecution and Maintenance of Licensed Patents. The Parties acknowledge
certain provisions regarding prosecution and maintenance of certain patents
within the Hansen-Luna IP and Intuitive-Luna IP and licensed under this
Agreement are set forth in the Intuitive-Luna Agreement and the Development and
Supply Agreement.

5.2 Enforcement of Licensed Patents.

(a) In the Medical Robotics Field. Each of Hansen and Intuitive shall have the
right (but not the obligation) to institute enforcement actions against
infringement or misappropriation or alleged infringement of the Hansen-Luna IP
and Intuitive-Luna IP solely to the extent within the Medical Robotics Field, in
each case at its own expense. If Hansen institutes such enforcement, Hansen
shall be the “Enforcing Party” and Intuitive shall be the “Non-Enforcing Party”;
if Intuitive institutes such enforcement Intuitive shall be the “Enforcing
Party” and Hansen shall be the “Non-Enforcing Party.” The Enforcing Party shall
notify the Non-Enforcing Party in writing of its decision to institute such
enforcement action and shall keep it reasonably apprised of all developments in
such enforcement actions and consult with it regarding such enforcement
activities, but the Enforcing Party shall not be required to obtain any
approvals or consents to take such enforcement actions, subject to
Section 5.1(c) below. Each of Luna and the Non-Enforcing Party shall, at the
Enforcing Party’s expense, reasonably cooperate with the Enforcing Party and
provide all reasonable assistance in connection with any such enforcement
action, including without limitation agreeing to be named as a party to such
action or having

 

11



--------------------------------------------------------------------------------

such action brought in its name by the Enforcing Party (at the Enforcing Party’s
expense, including the cost of any fees and court costs) if and to the extent
required for the Enforcing Party to have the legal right to initiate such an
enforcement action, subject to Section 5.1(c) below, including without
limitation as an estate representative pursuant to 11 U.S.C. § 1123(b)(3) and
otherwise pursuant to the Amended Plan. The Enforcing Party shall retain all
recoveries from such enforcement actions, provided that non-monetary recoveries
shall inure to the benefit of both the Enforcing Party and the Non-Enforcing
Party as an interested party to the extent of its interest. No settlement,
consent judgment or other voluntary final disposition of the action that
involves an admission of Luna’s (or the Non-Enforcing Party’s) liability or
wrongdoing, requires Luna (or the Non-Enforcing Party) to take or refrain from
taking any action or incur any payment obligations or other liabilities or
otherwise binds Luna (or the Non-Enforcing Party) or that involves an admission
of the invalidity or unenforceability of the Hansen-Luna IP and Intuitive-Luna
IP or any other of Luna’s (or the Non-Enforcing Party’s) intellectual property
or that could reasonably be likely to restrict Luna (or the Non-Enforcing Party)
from conducting its business, may be entered into without the express written
consent of Luna (and, if applicable, the Non-Enforcing Party), which consent
shall not be unreasonably withheld.

(b) Under the Intuitive-Luna Agreement and Hansen-Luna License. Notwithstanding
any of the foregoing to the contrary, enforcement of any patents that are within
the New Joint Intellectual Property under the Intuitive-Luna Agreement shall be
governed by Section 9.7 of the Intuitive-Luna Agreement except that for such
purpose the definition of “Field” in the Intuitive-Luna Agreement shall be
replaced with the above definition of Medical Robotics Field. Notwithstanding
any of the foregoing to the contrary, enforcement of any Joint Patents, as such
term is defined in Section 1.29 of the Development and Supply Agreement, shall
be governed by Section 5.2(d) of the Hansen-Luna License.

(c) Certain Indemnities. In the event a Party brings an enforcement action with
respect to the Licensed Patents under this Section 5.1 (the “Indemnifying
Party”), such Indemnifying Party shall indemnify the other Party (the
“Indemnitee”) for any damages, awards, costs and out-of-pocket expenses imposed
on or incurred by the Indemnitee as a result of (and to the extent arising from
the subject matter of) such enforcement action (including such damages, awards,
costs and expenses resulting from such Indemnitee being named as a party to such
action or resulting from any court order for costs, fees, penalties, and other
amounts (including the posting of bonds, if any) that may be imposed against the
Indemnitee in such enforcement proceedings, to the extent such court order does
not arise from such Indemnitee’s own actions (unless such actions were directed
to be taken by the Indemnifying Party)). Notwithstanding any of the foregoing to
the contrary, such indemnification by the Indemnifying Party shall exclude any
damages, awards, costs or expenses to the extent based on claims (including
cross-claims or counterclaims) that are brought against the Indemnitee with
respect to subject matter outside of the infringement, misappropriation,
validity or enforceability of the Licensed Patents asserted in the action (and
outside the actions or omissions of the Indemnifying Party in conducting such
enforcement action) or with respect to subject matter which concerns actions or
omissions of the Indemnitee that were not directed to be taken or omitted by the
Indemnifying Party, in each case, so long as the Indemnitee has the sole right
to control the actions based on such claims or subject matter.

6. MISCELLANEOUS

6.1 Entire Agreement. This Agreement contains the entire agreement and
understanding of the Parties with respect to the cross licenses provided between
Intuitive and Hansen hereunder, and supersedes and merges all prior and
contemporaneous understandings and agreements between the Parties, whether
written or oral, with respect to this subject matter with the exception of the
2005 Cross License. This Agreement shall not be modified, amended or cancelled
other than in a writing signed by authorized representatives of both Parties.

 

12



--------------------------------------------------------------------------------

6.2 No Implied Waiver. Any waiver of any obligation under this Agreement must be
in writing. The failure of any Party to enforce at any time any provision of or
right under this Agreement shall not be construed to be a waiver of such
provision or right or any other provision, and shall not affect the right of
such Party to enforce such provision or right or any other provision. No waiver
of any breach hereof shall be construed to be a waiver of any other breach.

6.3 Assignment. Each Party shall have the right to assign all of its rights and
obligations under this Agreement to an Affiliate of such Party. Any such
Affiliate shall have the further right to assign to another Affiliate of such
Party. This Agreement and the rights of a Party under this Agreement may not
otherwise be assigned by such Party without the prior written consent of the
other Party; provided, however, this Agreement (along with the rights granted
under it) may be assigned by a Party without the other Party’s consent as part
of (i) a merger, consolidation, internal reorganization, or acquisition of the
assigning Party or (ii) a sale of all or substantially all the assets of the
assigning Party. Any assignment as part of a merger, consolidation, internal
reorganization, acquisition or sale under (i) or (ii), above, shall not result
in a Parties co-exclusive license rights being transferred to more than one
entity. Subject to the foregoing, the respective obligations of the Parties to
this Agreement shall bind, and the respective rights of the Parties shall inure
to the benefit of, the Parties’ respective permitted assignees and successors.
For the avoidance of doubt, any sale or transfer of Cross-Licensed IP,
Hansen-Luna IP or Intuitive-Luna IP shall only be made fully subject to the
terms and conditions of this Agreement.

6.4 Governing Law. This Agreement and all matters arising out of or relating to
this Agreement shall be governed by the internal laws of Delaware without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of Delaware to the rights and
duties of the Parties. In the event of any controversy, claim or dispute between
the Parties arising out of or relating to this Agreement, such controversy,
claim or dispute may be tried solely in a state or federal court located in
Delaware, and the Parties hereby irrevocably consent to the jurisdiction and
venue of such courts.

6.5 Severability. If for any reason a provision of this Agreement, or portion
thereof, is finally determined to be unenforceable under applicable law, that
provision, or portion thereof, shall nonetheless be enforced, as to
circumstances, persons, places and otherwise, to the maximum extent permissible
by applicable law so as to give effect to the intent of the parties, and the
remainder of this Agreement shall continue in full force and effect.

6.6 Nature of Rights in Bankruptcy. The Parties agree that the rights granted
hereunder are rights in “intellectual property” within the scope of Section 101
(or its successors) of the Bankruptcy Code of the United States. Each of Hansen
and Intuitive, as a licensee of Intellectual Property Rights under this
Agreement, shall have and may fully exercise all rights available to a licensee
under the Bankruptcy Code of the United States, including under Section 365(n)
or its successors. Hansen shall take all steps reasonably requested by
Intuitive, and Intuitive shall take all steps reasonably requested by Hansen, to
perfect, enforce and provide constructive notice of, the licenses, immunities,
and other rights granted under this Agreement, including filings in the U.S.
Patent and Trademark Office and under the Uniform Commercial Code.

6.7 Headings. The headings and captions used in this Agreement are for
convenience only and shall not be considered in construing or interpreting this
Agreement.

 

13



--------------------------------------------------------------------------------

6.8 Interpretation. This Agreement has been negotiated by all Parties, and each
Party has been advised by competent legal counsel. This Agreement shall be
interpreted in accordance with its terms and without any construction in favor
of or against either Party.

6.9 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but which collectively shall constitute one and the
same instrument.

6.10 Litigation Disclaimer. Because Intuitive was not a party to the Litigation,
Intuitive specifically reserves its right to contest and does not acknowledge
the validity of any of the factual allegations or legal claims made by Hansen in
the course of that proceeding. The foregoing sentence is not intended to limit,
condition or modify the express terms and conditions of this Agreement, the
Intuitive-Luna License or the Hansen-Luna License.

6.11 Notices. Except as may be otherwise provided herein, all notices, requests,
waivers, consents and approvals made pursuant to this Agreement shall be in
writing and shall be conclusively deemed to have been duly given (a) when hand
delivered to the other Party; (b) when sent by facsimile, with receipt
confirmation, to the number set forth below if sent between 8:00 a.m. and
5:00 p.m. recipient’s local time on a business day, or on the next business day
if sent by facsimile to the number set forth below if sent other than between
8:00 a.m. and 5:00 p.m. recipient’s local time on a business day; or (c) the
next business day after deposit with a national overnight delivery service,
postage prepaid, addressed to the applicable parties as set forth below with
next business day delivery guaranteed, provided that the sending Party receives
a confirmation of delivery from the delivery service provider. Each person
making a communication hereunder by facsimile shall attempt to promptly confirm
by telephone to the person to whom such communication was addressed each
communication made by it by facsimile pursuant hereto but the absence of such
confirmation shall not affect the validity or delivery status of any such
communication. A Party may change or supplement the addresses given below, or
designate additional addresses, for purposes of this Section by giving the other
Party written notice of the new address in the manner set forth above.

If to Hansen Medical, Inc.

800 E. Middlefield Road

Mountain View, CA 94043

Attn: Arthur Hsieh

Facsimile: 650-404-5901

Email: Arthur_Hsieh@hansenmedical.com

If to Intuitive Surgical, Inc.

1266 Kifer Road, Building 101

Sunnyvale, CA 94086-5304

Attn: General Counsel

Facsimile:

Email:

7. TERM AND EXPIRATION

7.1 Term. This Agreement shall take effect as of the Effective Date and shall
continue in full force and effect for a period ending upon the expiration of the
last patent licensed to a Party under this Agreement to expire (“Term”). The
Term may be extended or shortened by mutual written agreement of the Parties
prior to the expiration of the initial Term.

 

14



--------------------------------------------------------------------------------

7.2 Effect of Expiration. Upon expiration of this Agreement at the end of the
Term, all licenses to Technology granted hereunder shall survive such
expiration, but solely with respect to Products that have been sold or Products
that have been in clinical development as of the date of such expiration.
Sections 2.9, 3.3 and 6.1 and Articles 4 and 5, shall survive the expiration of
this Agreement.

[Signature Page Follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

INTUITIVE SURGICAL, INC.

    HANSEN MEDICAL, INC. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A

Certain Technology and Intellectual Property in Hansen Luna Agreement IP

[****]

 

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS